Citation Nr: 1334708	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased rating for skin rash of the hands and feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971, with additional service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO; a copy of this transcript is of record.

In February 2011 and in November 2012, the Board remanded these issues to the agency of original jurisdiction (AOJ) for further evidentiary development. 


FINDINGS OF FACT

1.  The Veteran's back disability is not traceable to his military service. 

2.  The Veteran's service-connected skin rash of the hands and feet does not involve 20 percent or more of the entire body or of the exposed areas; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is not required.



CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2013).

2.  The criteria for a disability rating in excess of 10 percent for service-connected skin rash of the hands and feet have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a pre-adjudication letter dated in August 2006, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection and for an increased disability rating.  In addition, the letter met the notice requirements set out in Dingess and the generic factors in Vazquez.  Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this case in February 2011 in order to obtain VA medical records, records from the Social Security Administration (SSA), and to provide the Veteran with VA examinations to determine the current nature and severity of his service-connected skin disability and whether he had a back disability related to service.  Specifically, the instructions noted that records from the VA medical center in Bonham, Texas since February 2008 should be obtained.  Finally, consideration was to be given to referring the Veteran's claim for an increased disability rating for his service-connected skin disability to the Director of Compensation and Pension for the possibility of an extraschedular evaluation.  

The RO obtained the Veteran's SSA records, and found a notice in the records from the Bonham VAMC stating that there were no medical records for the Veteran after November 2006.  The AMC relied on this response to determine that no additional records were available from Bonham.  The Veteran was provided with the required VA examinations in June 2011.  It appears that the AOJ considered forwarding the Veteran's claim for an increased disability rating for his skin disability for an extraschedular rating, but declined to do so.

The case was again remanded in November 2012.  The Board noted that, while the letter in the SSA records may have indicated that there were no VA medical records after November 2006 for the Veteran, the record contained records dated after November 2006, revealing that there may have been additional medical records available.  In addition, the AMC noted that the Veteran reported additional treatment at the Indian Health Service Hospital in his June 2011 VA spine examination, and that these records should be obtained and associated with the claims file.

VA medical records reflecting treatment for the Veteran at the Bonham VAMC since November 2006 have been associated with the Virtual VA online records system.  In addition, records from the Choctaw Nation Health Clinic have been obtained and associated with the record.  The Veteran was also provided with additional VA examinations in June 2013.  

The Board finds all of the directives included in the Board's two remands in this case have been met.  VA and private medical records have been associated with the record.  The VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he hurt his back when he fell from a ladder while on active duty in August 1967.  At his Board hearing, the Veteran testified that he was treated in service for his back injury one time.  He indicated that he was hit by a truck after service, which made his back condition worse.  The Veteran indicated that he was a member of a Reserve component when he was hit by a truck, but was not on duty at the time of the incident.   

An April 2006 VA medical record shows that the Veteran reported back pain that had its onset the prior day.  

In a May 2006 VA medical record, it was noted that the Veteran reported back pain since 1972 when he was hit by a truck.  He reported that his most recent X-ray was in the 1970s.  The examiner assessed longstanding low back pain from an injury.  The Veteran had lumbar spine films done that day.  

A July 2006 VA medical record shows that the Veteran was diagnosed with moderate degenerative changes and narrowing of disc space at L5-S1.

A February 2009 private X-ray revealed minimal spondylolisthesis of L5-S1 with some probable facet arthropathy and also at L4 to L5.

A February 2009 examination report, related to the Veteran's claim for disability from the state of Oklahoma, shows his reports of back pain since being hit by a truck 30 years before.  He was assessed with chronic low back pain.  

A June 2011 VA examination report shows that the Veteran stated that he had low back pain since falling down a ladder in 1967 while on active duty.  The Veteran indicated that he did not seek any treatment for his back until after 1972, when he was run over by a truck.  At the time of the examination, he was assessed with lumbar spine degenerative disc disease with annular tear at the L3-4 level and degenerative joint disease, along with mild scoliosis.  The examiner noted that the Veteran only had one episode of back pain in August 1967.  There were no other entries for back problems while on active duty.  The Veteran served an additional four years without any evidence of further complaints or treatment for back pain.  The examiner determined that there was no chronicity on active duty.  The Veteran's release from active duty examination, dated March 15, 1971, was negative for any lumbar spine abnormalities or complaints with regard to the low back pain.  The examiner noted that he found no evidence proximate to discharge indicating chronicity.  The examiner acknowledged that VA medical records in 2006 indicated that the Veteran had back pain since being hit by a truck in 1972.  Therefore, based on the evidence available, it was the examiner's opinion that the Veteran's lumbar spine condition was less likely than not related to the one incident of a back ache in 1967.

A June 2013 VA examination report shows that the Veteran reported back pain since 1969, when he injured his back in service.  He stated that shortly after his discharge, he was hit by a truck and reinjured his back.  The examiner noted that service treatment records reflected only the one treatment for back pain in service in 1967, and that the Veteran had no other treatment for or reports of back pain.  Based on the evidence of record, it was the examiner's opinion that the current low back condition was less likely as not related to the one acute and transient episode of back pain noted in service and is less likely that not related to service.

The medical evidence of record clearly shows that the Veteran has a current diagnosis of degenerative joint disease of the lumbar spine.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his current spine disability to military service.  

The Veteran has reported that he began having back pain in service, and that it has continued to the present.  See June 2011 hearing testimony, June 2011 and June 2013 VA examination reports.  The Board notes that he is competent to report symptoms that are within the realm of his personal knowledge--that is, those that are perceived through the use of the senses.  Layno, supra.  Back pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his back pain.  

The Board is required to make a determination with regard to the credibility of the lay evidence in the record, which supports the Veteran's claim.  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

In this case, the Board finds that the Veteran's reports of chronic in-service back pain continuing to the present time are not credible.  The Veteran's service treatment records reflect only a report of back pain in 1967; however, for the next four years of his service, the Veteran did not report back pain, even though he reported and was treated for a laceration of the finger and contusions of the foot and left shoulder.  His separation Report of Medical Examination does not reflect that he reported any back problem at the time of his separation.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition, the Veteran has repeatedly contradicted himself with regard to the onset of his back pain.  In April 2006, the Veteran indicated that his back pain began the prior day.  In May 2006 during VA treatment, and in February 2009 when applying for disability benefits from the state of Oklahoma, he reported that his back pain began when he was hit by a truck after service, in 1972.  For these reasons the Board concludes that the Veteran's statements with regard to the in-service onset and continuation of pain are not credible. 

Additionally, the Veteran's statements with regard to the in-service onset of his back pain are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  There is no medical evidence showing treatment for over 30 years after his release from service.  The lack of medical evidence, when considered in addition to the inconsistency of the Veteran's statements, weighs against a finding of credibility in his statements.  Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic back disorder during service or any continuity of symptomatology after the Veteran's military service.  The separation of examination is especially telling on this point.

In terms of evidence providing an etiology between the Veteran's current back condition and his time on active duty, the Board notes that there is no medical evidence that provides such a link.  The examiners who provided the June 2011 and June 2013 VA opinions found that the Veteran's back disability was less likely as not related to his active duty.  These examiners noted the Veteran's one-time complaint of back pain in service, but found that there was no evidence in the service treatment records that showed chronicity.  They also noted that the medical records in the claims file noted instances where the Veteran reported back pain since being hit by a truck following service.  The Board does note that these examination reports did not take into account the lay evidence of record that indicates that the Veteran's back pain began in service and continued since that time.  However, since these statements have been found to be not credible, the Board finds that this does not affect the validity of this examination report.  As such, there is no medical evidence of a nexus between the Veteran's current disability and his active duty.  Boyer, supra.

Arthritis is a disorder for which presumptive service connection is available.  However, for the same reasons as set out about regarding service connection, there is no evidence in the claims file that any arthritis in his back manifested to a compensable degree within one year of his discharge.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

For the reasons set forth above, the Board finds that service connection for a back disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable and his claim must be denied.  38 U.S.C.A. § 5107.

Increased rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected skin rash on his hands and feet has been rated under Diagnostic Code 7806.  The Board notes that certain rating criteria for skin disabilities were amended in September 2008.  See 73 Fed. Reg. 54,708-54,712 (Sept. 23, 2008).  However, the changes related to evaluating disabilities involving scars under Diagnostic Codes 7800-7805.  As the discussion below demonstrates, the Veteran's service-connected rating for the Veteran's skin rash is not affected by the amended diagnostic codes.  Thus, the change in criteria is not applicable in this instance.  

Under Diagnostic Code 7806, a noncompensable rating is warranted for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed area, and requiring no more than topical therapy during the past 12-month period.  A 10 percent evaluation is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.   38 C.F.R. § 4.118, Diagnostic Code 7806.

At his Board hearing, the Veteran indicated that, during a flare-up of his skin disability, his feet swell up, making it impossible to put on his boots.  The Veteran reported that he used lotion and pills prescribed by VA to treat his skin disability, but was unsure as to whether these were corticosteroid or immunosuppressive medications.  The skin disability was aggravated by moisture, such as when he wore boots and his feet would perspire while working construction.  He testified that he received treatment for his skin disability from VA and a private physician in Oklahoma.  

A July 2005 VA medical record reflected that the Veteran was provided with Eucerin lotion and menthol/camphor to treat his skin disability.  In July 2006, the Veteran reported being in severe pain due to his skin rash.

A September 2006 VA examination report shows that the Veteran had staph simulans, dermatitis, and eczema of the hands and feet.  Because of his skin condition, the Veteran had exudation, ulcer formation, itching, shedding and crusting.  The symptoms were constant and involved the areas exposed to the sun, including hands and feet.  The Veteran has used only topical treatment for the skin in the prior year.  Upon examination, the Veteran had ulceration, induration of less than six square inches, and hyperpigmentation of less than six square inches.  There was no exfoliation, crusting, tissue loss, inflexibility, hypopigmentation, abnormal texture, or limitation of motion due to the Veteran's skin disability.  The skin lesion coverage area was 10 percent.  Relative to the whole body, the skin lesion coverage was 15 percent.  The skin lesions were not associated with systemic disease, and did not manifest in connection with a nervous condition.  

At a June 2011 VA examination, the Veteran reported that he had intermittent rashes on his hands and feet, depending on the weather.  He indicated that it was worse in the summer, when his skin would itch and peel.  At the time of the examination, there were no visible rashes.  The Veteran indicated that he did not use creams or ointments, immunosuppressive drugs, or corticosteroids.  The examiner diagnosed dermatitis of the feet and hands, and noted that it affected two percent of the whole body, and 1 percent of the exposed areas.

A June 2013 VA examination report shows that the Veteran did not have scarring or disfigurement of the head, face or neck.  His skin disability had not been treated with oral or topical medications in the prior 12 months.  His service-connected skin disability covered less than 5 percent of the total body area.

The Board finds that, based upon the evidence of record, the Veteran's service-connected skin disability does not warrant a higher disability rating under Diagnostic Code 7806.  There is no evidence that the Veteran's skin rash has affected 20 percent or more of the entire body or of the exposed areas at any time during the claim period.  At his September 2006 VA examination, his lesions covered 15 percent of his skin, relative to his whole body.  At his June 2011 VA examination, it affected only two percent of his whole body, and one percent of exposed areas.  At his June 2013 VA examination, his service-connected skin disability affected only 5 percent of his total body area.  

In addition, the evidence does not reflect that the Veteran's skin disability has required the use of systemic therapy such as corticosteroids or other immunosuppressive medications.  While the Veteran has used ointments and creams to treat his disability, there are no records, and the Veteran does not contend, that he has been required to use any systemic therapies for his skin rashes, including corticosteroids or any other immunosuppressive medications.

The Board has considered rating the Veteran's skin disability under other Diagnostic Code pertaining to disorders of the skin in order to provide him with the most beneficial rating; however, based on his symptoms and the nature of his rashes, Diagnostic Code 7806 is the most appropriate disability rating, and provides him with the highest rating available.

The Veteran has claimed that he cannot work due to his service-connected skin disability.  See January 2009 VA Form 9.  However, the evidence of record does not support this contention.  The June 2013 VA examiner found that the Veteran's skin disability does not impact his ability to work.  Records from the SSA show that the Veteran cannot work due to his nonservice-connected back disability, but do not mention his service-connected skin rashes.  While the Board is not bound by the findings of the SSA, this decision provides additional evidence that the Veteran's skin disability does not render him unemployable.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  


As such, the evidence is against a rating in excess of 10 percent for this skin disability, and the preponderance of evidence is against the claim.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's service-connected skin disability, are appropriately contemplated by the rating criteria set out in Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Thus, the evidence does not support referring this case for an extraschedular evaluation.


ORDER

Service connection for a back disability is denied.

A disability rating in excess of 10 percent for skin rash of the hands and feet is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


